Exhibit 10.2

 

 AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into by and between WASHINGTON PRIME GROUP INC., an Indiana corporation
(the “Company”), and Keric M. Knerr (the “Executive”), on January 31, 2017,
effective as of January 1, 2017 (the “Effective Date”) as an amendment and
restatement of the Employment Agreement signed by the parties on September 8,
2014 (the “Prior Agreement”).

 

WHEREAS, in connection with the continued employment of the Executive with the
Company as of the date hereof, the Company and the Executive wish to amend and
restate the Prior Agreement under the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.            Term.  The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to serve the Company and Washington
Prime Group, L.P. (the “Partnership”), subject to the terms and conditions of
this Agreement, for the period commencing on the Effective Date and ending on
December 31, 2019, unless earlier terminated pursuant to Section 3 hereof (the
“Employment Period”, which shall include any renewals thereof); provided, that,
on December 31, 2019 and each annual anniversary of such date thereafter (such
date and each annual anniversary thereof, a “Renewal Date”), unless previously
terminated in accordance with the provisions of Section 3 hereof, the Employment
Period shall be automatically extended so as to terminate one year from such
Renewal Date unless, at least 120 days prior to the Renewal Date, either party
shall give written notice to the other that the Employment Period shall not be
so extended.

 

 

2.

  Terms of Employment. 

 

(a)           Position and Duties. 

 

(i)     During the Employment Period, the Executive shall serve the Company as
its Executive Vice President and Chief Operating Officer and shall perform
customary and appropriate duties as may be reasonably assigned to the Executive
from time to time by the Chief Executive Officer of the Company (the “CEO”) and
shall provide services to the Partnership. The Executive shall have such
responsibilities, power and authority as those normally associated with such
position in public companies of a similar stature.  The Executive shall report
to the CEO.  The Executive shall perform his services at the principal offices
of the Company in both the Columbus, Ohio and Indianapolis, Indiana metropolitan
areas and shall travel for business purposes to the extent reasonably necessary
or appropriate in the performance of such services.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote substantially all of his attention and time during normal business hours
to the business and affairs of the Company and the Partnership and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities.  During the Employment Period, it shall
not be a violation of this Agreement for the Executive to serve on corporate (if
approved by the Board of Directors of the Company (the “Board”), such approval
not to be unreasonably withheld), civic or charitable boards or committees,
deliver lectures, fulfill speaking engagements or teach at educational
institutions and manage personal investments, so long as such activities do not
materially interfere with the performance of the Executive’s responsibilities in
accordance with this Agreement and the Executive complies with applicable
provisions of the Company’s code of business conduct and ethics which are in
effect from time to time and which have been provided to the Executive in
writing.

 

(b)         Compensation. 

 

(i)     Base Salary.  During the Employment Period, the Executive shall receive
an annual base salary at the rate of $507,000 (the “Annual Base Salary”),
subject to applicable income tax and other legally required withholding and any
deductions that the Executive voluntarily authorizes in writing.  The
Executive’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Committee”) pursuant to its normal
performance review policies for senior executives.  The Committee may, but shall
not be required to, increase the Annual Base Salary at any time for any reason. 
The term “Annual Base Salary” as utilized in this Agreement shall refer to the
Annual Base Salary as it may be so increased from time to time.  The Annual Base
Salary shall not be reduced at any time, including after any such increase, and
any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.

 

(ii)     Annual Bonus. In addition to the Annual Base Salary, the Executive
shall be eligible to be awarded, for each fiscal year of the Company during the
Employment Period, an annual bonus (the “Annual Bonus”) pursuant to the terms of
the Company’s annual incentive plan, as in effect from time to time.  The
Executive’s target Annual Bonus shall be 175% of the Annual Base Salary (the
“Target Bonus”).  The actual Annual Bonus may range from 0% to 200% of the rate
of the Target Bonus, based upon the level of achievement of performance goals
established by the Committee (which performance goals shall be consistent with
those applicable to the Company’s senior executives generally) and communicated
to the Executive not later than the 90th day of the applicable fiscal year. 
Each Annual Bonus shall be paid in cash on the date on which annual bonuses are
paid to senior executives of the Company generally, but not later than two and a
half months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)         Equity Awards.

 

(A)     2017 Performance Award Grant. On the date on which 2017 annual equity
awards are granted to the Company’s senior executives, the Executive shall
receive a grant of performance stock units of the Company (“PSUs”) issued under
the 2014 Plan (the “2017 PSU Award”). The target number of PSUs granted to the
Executive shall be determined by dividing $300,000 by the Fair Market Value of
the Company’s common stock on the date of grant. For purposes of this Agreement,
“Fair Market Value” means the closing price per share of the common stock on the
applicable date for purposes of such determination hereunder, as reported on the
New York Stock Exchange. The PSUs shall be subject to the terms and conditions
of the 2014 Plan and a Performance Stock Unit Award Agreement (the “2017 PSU
Award Agreement”), which 2017 PSU Award Agreement shall be substantially in the
form of agreements relating to annual performance-based awards granted to other
executives of the Company, with such changes therein that are necessary to
conform the Executive’s 2017 PSU Award Agreement to the terms of this Section 2
and the terms set forth on Schedule A annexed hereto, and other changes therein
as the Committee deems appropriate, provided that no terms of the 2017 PSU Award
Agreement shall be inconsistent with the terms of this Agreement. The actual
number of PSUs earned may range from 0% to 150% of the target number, based on
achievement of the applicable performance criteria over a three-year performance
period, as will be established by the Committee in its sole discretion, subject
to the terms and conditions of the 2014 Plan. During the period following grant
and prior to settlement, dividend equivalents will accrue with respect to the
number of PSUs that actually vest at the end of the applicable performance
period pursuant to the 2017 PSU Award corresponding to the amount of any
dividends paid by the Company to the Company’s shareholders for the applicable
dividend payment dates. Such dividend equivalents will be paid to the Executive
at the time the PSU is settled. Except as otherwise provided in this Agreement
or the applicable award agreement, to receive vested PSUs (and the related
dividend equivalents), the Executive must be employed through the end of the
applicable performance and vesting period, and be in continued compliance with
the provisions of Section 8 of this Agreement.

 

(B)     2017 Time-Based Award Grant. On the date on which 2017 annual equity
awards are granted to the Company’s senior executives, the Executive shall
receive a grant of RSUs, issued under the 2014 Plan (the “2017 RSU Award”, and
together with the 2017 PSU Award, the “2017 Award”). The number of RSUs to be
issued shall be determined by dividing $300,000 by the Fair Market Value of the
Company’s common stock on the date of grant. The RSUs shall be subject to the
terms and conditions of the 2014 Plan and a Restricted Stock Unit Award
Agreement (the “2017 RSU Award Agreement”; and, together with the 2017 PSU Award
Agreement, the “2017 Award Agreements”), which shall be substantially in the
form of agreements relating to annual time-based awards granted to other
executives of the Company, with such changes therein that are necessary to
conform the Executive’s 2017 RSU Award Agreement to the terms of this Section 2
and other changes therein as the Committee deems appropriate, provided that no
terms of the 2017 RSU Award Agreement shall be inconsistent with the terms of
this Agreement. Vesting of the RSUs that comprise the 2017 RSU Awards shall be
time-based and shall vest (and be settled on such vesting date) in three equal
tranches of RSUs on each anniversary of the date of grant, subject to the
Executive’s continued employment with the Company through each vesting date and
his continued compliance with the provisions of Section 8 of this Agreement.
During the period prior to vesting, dividend equivalents will be paid with
respect to the RSUs granted pursuant to the 2017 RSU Award corresponding to the
amount of any dividends paid by the Company to the Company’s shareholders for
the applicable dividend payment date. Such dividend equivalents will be paid to
the Executive when the corresponding dividend is paid to the Company’s
stockholders.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(C)     Awards in Future Years. In addition to the 2017 PSU Award and 2017 RSU
Award granted pursuant to Sections 2(b)(iii)(A) and (B), for years of the
Employment Period after 2017, the Company shall consider granting PSUs and RSUs
or other such cash or equity-based long term incentives as deemed appropriate by
the Committee, to the Executive, subject to the approval of the Committee,
taking into account competitive market compensation opportunities, the
Executive’s performance and other factors the Committee deems appropriate. All
such grants shall be subject to substantially the same terms and conditions,
other than amount and vesting dates, as pertain to the annual equity awards to
be granted to other executives of the Company, with such changes therein as the
Committee deems appropriate.

 

(iv)      Welfare Benefits.  The Executive and/or the Executive’s family, as the
case may be, shall be eligible for participation in, and shall receive benefits
under, welfare benefit plans, practices, policies and programs provided by the
Company to the same extent as provided generally to senior executives of the
Company. 

 

(v)       Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect for other senior executives of the
Company.  The Company reserves the right to amend or cancel any such plan,
practice, policy or program in its sole discretion, subject to the terms of such
plan, practice, policy or program and applicable law; provided, that no such
amendment or cancellation shall be more adverse to the Executive than to other
senior executives of the Company.

 

(vi)      Vacation.  During the Employment Period, the Executive shall be
entitled to receive no less than four weeks paid vacation per year.

 

(vii)     Indemnification.  During and following the Employment Period, the
Company shall fully indemnify the Executive for any liability to the fullest
extent permitted under applicable state law.  In addition, the Company agrees to
continue and maintain, at the Company’s sole expense, a directors’ and officers’
liability insurance policy covering the Executive both during and, while
potential liability exists, after the Employment Period that is no less
favorable than the policy covering active directors and senior officers of the
Company from time to time.

 

(viii)    Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all business expenses incurred by
the Executive in accordance with the Company’s business expense reimbursement
policies or as approved by the Board or Audit Committee.

 

(ix)      Other Benefits.  During the Employment Period, the Executive shall be
entitled to participate in all executive and employee benefit plans and programs
of the Company on the same basis as provided generally to other senior
executives of the Company.  The Company reserves the right to amend or cancel
any such plan or program in its sole discretion, subject to the terms of such
plan or program and applicable law.

 

(x)       Prior Agreement. As of the Effective Date, this Agreement shall
supersede and replace, in its entirety, the Prior Agreement, and the Executive
shall no longer have any rights, benefits or obligations under the Prior
Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

3.

  Termination of Employment.

 

(a)        Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may provide the Executive with written notice in
accordance with Section 11(b) of this Agreement of its intention to terminate
the Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the “permanent and total disability” of the
Executive as defined in Section 22(e)(3) of the Code, or any successor provision
thereto.

 

(b)        With or Without Cause.  The Company may terminate the Executive’s
employment during the Employment Period either with or without Cause.  For
purposes of this Agreement, “Cause” shall mean:

 

(i)       The Executive’s willful failure to perform or substantially perform
the Executive’s material duties with the Company;

 

(ii)      Illegal conduct or gross misconduct by the Executive that, in either
case, is willful and demonstrably and materially injurious to the Company’s
business, financial condition or reputation, or, in the good faith determination
of the Board, is potentially materially injurious to the Company’s business,
financial condition or reputation; or

 

(iii)     A material breach by the Executive of the Executive’s obligations
under this Agreement, including without limitation, a material breach of the
restrictive covenants and confidentiality provisions set forth in Section 8 of
this Agreement; or

 

(iv)     The Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime or a crime involving moral turpitude,
fraud, forgery, embezzlement or similar conduct;

 

provided, however, that the actions in (i), (ii) and (iii) above will not be
considered Cause unless the Executive has failed to cure such actions within 30
days of receiving written notice specifying, with particularity, the events
allegedly giving rise to Cause; and, further provided, that such actions will
not be considered Cause unless the Company provides such written notice within
90 days of any executive officer of the Company (excluding the Executive, if
applicable at the time of such notice) having knowledge of the relevant action. 
Further, no act or failure to act by the Executive will be deemed “willful”
unless done or omitted to be done not in good faith or without reasonable belief
that such action or omission was in the Company’s best interests, and any act or
omission by the Executive pursuant to authority given pursuant to a resolution
duly adopted by the Board or on the advice of counsel for the Company will be
deemed made in good faith and in the best interests of the Company.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(c)         Good Reason; Voluntary Termination.  The Executive’s employment may
be terminated by the Executive for Good Reason or without Good Reason.  “Good
Reason” means the occurrence of any one of the following events without the
prior written consent of Executive:

 

(i)     A material reduction in the Executive’s Annual Base Salary or a material
diminution of the Executive’s duties or responsibilities, authorities, powers or
functions (including ceasing to be the Company’s Executive Vice President and
Chief Operating Officer or including assignment of duties inconsistent with the
Executive Vice President and Chief Operating Officer position); or

 

(ii)     a relocation that would result in the Executive's principal location of
employment being moved 35 miles or more away from the Executive's principal
place of employment as of the date hereof and, as a result, the Executive's
commute increasing by 35 miles or more; or

 

(iii)     Any material breach of this Agreement by the Company, including
without limitation any material breach of the award agreements contemplated
hereby or the Executive being required to report other than directly to the CEO
or the Board; or

 

(iv)     The Company’s issuance to the Executive of a notice of non-renewal
under Section 1 hereof;

 

provided, however, that the actions in (i) through (iii) above will not be
considered Good Reason unless the Executive shall describe the basis for the
occurrence of the Good Reason event in reasonable detail in a Notice of
Termination (as defined below) provided to the Company in writing within 60 days
of the Executive’s knowledge of the actions giving rise to the Good Reason, and
the Company has failed to cure such actions within 30 days of receiving such
Notice of Termination (and if the Company does effect a cure within that period,
such Notice of Termination shall be ineffective) and, provided, further that the
action in (iv) above will not be considered Good Reason unless the Executive
shall serve in accordance with the terms of this Agreement through the end of
the then-applicable Employment Period.  Unless the Executive gives the Company a
Notice of Termination (as defined below) for Good Reason within 120 days of the
initial existence of any event which, after any applicable notice and the lapse
of any applicable 30-day grace period, would constitute Good Reason, such event
will cease to be an event constituting Good Reason.

 

(d)        Notice of Termination.  Any termination of employment by the Company
or the Executive shall be communicated by a Notice of Termination (as defined
below) to the other party hereto given in accordance with Section 11(b) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice that (i) indicates the termination provision in this Agreement
relied upon and (ii) specifies the Date of Termination (as defined below) if
other than the date of receipt of such notice.  The failure by the Company or
the Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Executive, respectively, hereunder or preclude the Company
or the Executive, respectively, from asserting such fact or circumstance in
enforcing the Company’s or the Executive’s rights hereunder.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(e)        Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by the Company (x) for Cause or (y) for any
reason other than for Cause, or due to the Executive’s death or Disability, the
date of receipt of the Notice of Termination or any later date specified therein
(which date shall not be more than thirty (30) days after the giving of such
notice), (ii) if the Executive’s employment is terminated by reason of death or
by the Company for Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be, (iii) if the Executive’s
employment is terminated by the Executive for Good Reason under Section 3(c)(i),
Section 3(c)(ii) or Section 3(c)(iii) or without Good Reason, thirty (30) days
from the date of the Company’s receipt of the Notice of Termination, or such
later date as is mutually agreed by the Company and the Executive (subject to
the Company’s right, if applicable, to cure the Good Reason event), or (iv) if
the Executive’s employment is terminated pursuant to Section 3(c)(iv) as a
result of the Company’s issuance to him of a notice of non-renewal, the Date of
Termination shall be the last day of the applicable Employment Period or such
later date as is mutually agreed by the Company and the Executive.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code and, notwithstanding anything contained herein to
the contrary, the date on which such separation from service takes place shall
be the “Date of Termination.”

 

 

4.

  Obligations of the Company upon Termination.

 

(a)        By the Company for Any Reason Other Than for Cause, Death or
Disability, or By the Executive for Good Reason. Subject to Section 5, if,
during the Employment Period, (x) the Company shall terminate the Executive’s
employment for any reason other than (i) for Cause, or (ii) due to the
Executive’s death or Disability or (y) the Executive shall terminate employment
for Good Reason, the Company shall pay and provide to the Executive the
following amounts and benefits:

 

(i)     a lump sum cash payment within 30 days after the Date of Termination
equal to the aggregate of the following amounts: (1) the Executive’s Annual Base
Salary and vacation pay through the Date of Termination, (2) the Executive’s
accrued Annual Bonus for the fiscal year immediately preceding the fiscal year
in which the Date of Termination occurs (other than any portion of such Annual
Bonus that was previously deferred, which portion shall instead be paid in
accordance with the applicable deferral election) if such bonus has not been
paid as of the Date of Termination, and (3) the Executive’s business expenses
that have not been reimbursed by the Company as of the Date of Termination that
were incurred by the Executive prior to the Date of Termination in accordance
with the applicable Company policy, in the case of each of clauses (1) through
(3), to the extent not previously paid (the sum of the amounts described in
clauses (1) through (3)  shall be hereinafter referred to as the “Accrued
Obligations”); and

 

(ii)     subject to the Executive’s continued compliance with the provisions of
Section 8 of this Agreement and the Executive’s delivery (and non-revocation) of
an executed release of claims against the Company and its officers, directors,
employees and affiliates in substantially the form attached hereto as Exhibit A
(the “Release”), which Release must be executed and delivered to the Company and
the period in which it may be revoked must expire not later than thirty 30 days
after the Date of Termination (the “Release Deadline”):

 

 

 
7

--------------------------------------------------------------------------------

 

 

(A)     an amount equal to two times the sum of (i) the Executive’s Annual Base
Salary and (ii) the Executive’s Target Bonus as in effect for the fiscal year of
the Company in which the Date of Termination occurs, which amount shall be paid
in equal installments made in accordance with the Company’s normal payroll
practices, beginning on the first regularly scheduled payday following the Date
of Termination and ending on the first payday following the one year anniversary
of the Date of Termination; provided that, if any installment payment(s) would
occur prior to the Release Deadline, such installment payment(s) shall be
delayed until the first payday following the Release Deadline and payments made
on such payday shall include all amounts that would otherwise have been paid to
the Executive prior to the Release Deadline in addition to any installment
otherwise payable on such date;

 

(B)     to the extent permitted by the Company’s group health insurance carrier
and as would not cause the Company to incur tax or other penalties, the Company
shall pay to Executive an after-tax amount equal to the monthly amount of the
COBRA (as defined below) continuation coverage premium under the Company’s group
medical plans as in effect from time to time, for eighteen (18) months following
the Date of Termination, in accordance with the Company’s normal payroll
practices; provided that, if any installment payment(s) would occur prior to the
Release Deadline, such installment payment(s) shall be delayed until the first
payday following the Release Deadline and payments made on such payday shall
include all amounts that would otherwise have been paid to the Executive prior
to the Release Deadline in addition to any installment otherwise payable on such
date.  The receipt of such health care benefits shall be conditioned upon the
Executive making a timely election to receive coverage provided to former
employees under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and Section 4980B of the Code and continuing such coverage for so long
as it may be available, and thereafter continuing to pay an amount equal to the
monthly COBRA premium as in effect at the Company from time to time in respect
of the applicable level of coverage.  If Executive allows such coverage to lapse
by not paying the applicable amount, such coverage may not thereafter be
reinstated (the benefits provided pursuant to this Section 4(a)(ii)(B), the
“Post-Employment Health Care Benefits”);

 

(C)     upon the first business day following the Release Deadline, full
accelerated vesting of any outstanding (i) 2017 RSU Award, (ii) normal annual
time-based equity awards, including RSUs, granted in 2018 or 2019, and (iii)
unless otherwise specified in an individual award agreement, any other
time-based equity awards granted to the Executive after the Effective Date then
outstanding and not otherwise vested, and waiver of any service-based vesting
conditions on any other outstanding equity-based or long-term performance awards
(the “Time-Based Award Vesting Benefits”);

 

(D)     upon the first business day following the Release Deadline, the
“Inducement LTIP Units” and “Special Performance LTIP Units” held by the
Executive which are unvested on the date of termination of the Executive’s
employment shall vest, shall no longer be subject to repurchase or any other
forfeiture restrictions, and shall be settled in accordance with the terms set
forth in the applicable award agreements; and for any current Special
Performance Period, or completed Special Performance Period as to which a grant
of Special Performance LTIP Units has not been made by the date of the
Executive’s termination of employment, Special Performance LTIP Units shall be
(I) granted on the fifth business day following the Release Deadline based (x)
as to a current Special Performance Period, on actual performance through the
date of the Executive’s termination of employment (projected to the end of the
applicable performance period for absolute, but not for relative, performance
goals), with the amount earned not pro-rated for the partial completion of the
Special Performance Period, and (y) as to a completed Special Performance Period
as to which a grant of Special Performance LTIP Units has not been made by the
date of the Executive’s termination of employment, on actual performance through
the end of such Special Performance Period, with the amount earned not prorated,
and (II) vested without regard to any applicable service vesting condition upon
grant;

 

 

 
8

--------------------------------------------------------------------------------

 

 

(E)     with respect to any outstanding PSUs or other performance-based awards,
including any outstanding 2017 PSU Awards or any PSUs granted in 2018 and 2019,
such awards shall be (i) vested based on actual performance over the applicable
performance period without regard to any applicable service vesting condition,
and (ii)(x) if such award is a short term deferral (within the meaning of
Section 409A of the Code), then settled no earlier than the first business day
following the Release Deadline and no later than the end of the applicable short
term deferral period or (y) if such award constitutes deferred compensation
(within the meaning of Section 409A of the Code), then settled at the time and
in the form specified in the applicable award agreement (the “Performance Award
Vesting Benefits”), unless otherwise specified in an individual award agreement
with respect to (I) an annual performance-based award granted after 2019 or (II)
a special one-time performance-based award;

 

(F)     a pro rata portion of Executive’s Annual Bonus for the year in which the
Date of Termination occurs, based on (i) the portion of such year the Executive
was employed hereunder and (ii) actual performance for such period (which shall
be paid as soon as possible following the end of the performance period but no
earlier than the first business day following the Release Deadline and no later
than two and a half months following the end of the Company’s fiscal year in
which the Date of Termination occurs) (the “Pro-Rata Bonus”); and

 

(iii)        to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”), such amounts
or benefits to be paid or provided at the time and in the form provided in the
applicable plan or policy.

 

Notwithstanding the foregoing provisions of this Section 4(a), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer) (a “Specified Employee”),
amounts and benefits (other than the Accrued Obligations) that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under Section 4(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payments at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the earlier of (i) the date of the Executive’s death and (ii) the date that is
six months following the Date of Termination (the “409A Payment Date”).  For the
avoidance of doubt, the parties hereto acknowledge that the severance payments
and benefits described in this Agreement are intended, to the fullest extent
possible, to be exempt from the operation of Section 409A of the Code and not
“deferred compensation” within the meaning of Section 409A.

 

 

 
9

--------------------------------------------------------------------------------

 

 

Further, for avoidance of doubt, if the Executive does not deliver to the
Company an executed Release by the Release Deadline then the Company shall have
no obligation to make any payment or provide any benefit under Section 4(a)(ii)
of this Agreement.

 

(b)     Death.  If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than payment or provision of (i) the Accrued Obligations,
(ii) the Other Benefits, and (iii) subject to the delivery of an executed
Release from the Executive’s legal representatives prior to the Release
Deadline, the Time-Based Award Vesting Benefits, the Performance Award Vesting
Benefits, the Post-Employment Health Care Benefits and the Pro Rata Bonus.  The
term “Other Benefits,” as utilized in this Section 4(b) shall include death
benefits as in effect on the date of the Executive’s death with respect to
senior executives of the Company. All payments and benefits enumerated in
(i)-(iii) of this sub-section shall be paid at the same time and in the same
form described in Section 4(a).

 

(c)     Disability.  If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than payment or
provision of (i) the Accrued Obligations, (ii) the Other Benefits, and (iii)
subject to the Executive’s delivery of an executed Release prior to the Release
Deadline, the Time-Based Award Vesting Benefits, the Performance Award Vesting
Benefits, the Post-Employment Health Care Benefits and the Pro Rata Bonus. The
term “Other Benefits,” as utilized in this Section 4(c), shall include
short-term and long-term disability benefits as in effect on the date of the
Executive’s Disability with respect to senior executives of the Company. All
payments and benefits enumerated in (i)-(iii) of this sub-section shall be paid
at the same time and in the same form described in Section 4(a) with respect to
such payments and benefits.

 

(d)     By the Company for Cause; By the Executive Without Good Reason.  If the
Executive’s employment shall be terminated (x) by the Company for Cause or (y)
by the Executive without Good Reason, which may include a termination of
employment resulting from the Executive giving a notice to the Company of his
non-renewal in accordance with Section 1 (without in any way limiting the right
of the Executive to terminate his employment for Good Reason in accordance with
the terms of this Agreement), and, in each of (x) and (y) of this Section 4(d),
except as otherwise provided herein, this Agreement shall terminate without
further obligations to the Executive other than the obligation to provide the
Executive with (i) the Accrued Obligations and (ii) the Other Benefits;
provided, however, that if the Executive’s employment shall be terminated by the
Company for Cause, the term “Accrued Obligations” shall not be deemed to include
the Executive’s unpaid Annual Bonus for the fiscal year immediately preceding
the fiscal year in which the Date of Termination occurs.  All payments and
benefits enumerated in (i)-(ii) of this sub-section shall be paid at the same
time and in the same form described in Section 4(a).

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

5.

  Change in Control.

 

(a)        Notwithstanding anything contained herein to the contrary or in
Section 11 of the 2014 Plan, in the event of a Change in Control (as defined
below):

 

(i)     with respect to any performance-based equity awards outstanding as of
the date of the Change in Control, (A) the performance period shall be deemed to
have ended on the date of the Change in Control and the attainment of the
performance goals shall be calculated by reference to performance as of the date
of the Change in Control, as determined by the Committee in good faith in its
sole discretion and (B) the number of performance-based equity awards earned
pursuant to clause (A) shall be converted to time-vesting RSUs which shall vest
as follows: (i) if the surviving or successor entity in the Change in Control
does not continue, assume or replace such RSUs with a substitute grant with the
same intrinsic value (“Substitute Stock”), such RSUs will vest on the date of
the Change in Control; or (ii) if the surviving or successor entity in the
Change in Control continues, assumes or replaces such shares of stock with
Substitute Stock, then such shares of Substitute Stock shall vest on the earlier
of (x) the last day of the original performance period (as set forth in the
applicable award agreement between the Executive and the Company) if the
Executive provides continuous service to the Company, the surviving or successor
entity, or one of their respective affiliates until the last day of such
performance period or (y) the date that Executive’s service to the Company, the
surviving or successor entity, or one of their respective affiliates is
terminated, to the extent provided in Section 4(a), Section 4(b), Section 4(c),
or Section 5(b) hereof; and

 

(ii)     time-based equity awards outstanding as of the date of the Change in
Control shall vest as follows: (i) if the surviving or successor entity in the
Change in Control does not continue, assume or replace such RSUs with Substitute
Stock, such RSUs will vest on the date of the Change in Control; or (ii) if the
surviving or successor entity in the Change in Control continues, assumes or
replaces such shares of stock with Substitute Stock, then such shares of
Substitute Stock shall vest on the earlier of (x) the original vesting date or
dates (as set forth in the applicable award agreement between the Executive and
the Company) if the Executive provides continuous service to the Company, the
surviving or successor entity, or one of their respective affiliates through
such vesting date or (y) the date that Executive’s service to the Company, the
surviving or successor entity, or one of their respective affiliates is
terminated, to the extent provided in Section 4(a), Section 4(b), Section 4(c),
or Section 5(b) hereof.

 

For avoidance of doubt, Substitute Stock can only have the same intrinsic value
if it is in the form of publicly registered stock that is readily traded on a
major stock exchange.

 

“Change in Control” shall have the meaning given to that term in the 2014 Plan;
provided, however, to the extent the impact of a Change in Control on a payment
would subject the Executive to additional taxes under Section 409A of the Code,
a Change in Control for purposes of such payment will mean both a Change in
Control and a “change in the ownership of a corporation,” “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets” within the meaning of Section
409A of the Code and the regulations promulgated thereunder as applied to the
Company.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     In the event that during the Employment Period, (x) the Company shall
terminate the Executive’s employment for any reason other than (i) for Cause, or
(ii) due to the Executive’s death or Disability or (y) the Executive shall
terminate employment for Good Reason, in either case upon or within two
(2) years after a Change in Control, then the Company shall pay and provide to
the Executive, as applicable, in lieu of the payments and benefits described in
Section 4, the following:

 

(i)        the Accrued Obligations, which shall be paid within 30 days after the
Date of Termination;

 

(ii)       the Other Benefits, which shall be paid or provided at the time and
in the form provided in the applicable plan or policy;

 

(iii)     subject to the Executive’s continued compliance with the provisions of
Section 8 of this Agreement and the Executive’s delivery of a Release by the
Release Deadline:

 

(A)     a lump sum payment equal to the sum of two (2) times the sum of (i) the
Executive’s Annual Base Salary and (ii) the Executive’s Target Bonus as in
effect for the fiscal year in which the Date of Termination occurs, which shall
be paid on first regularly scheduled payday following the Release Deadline;

 

(B)     the Post-Employment Health Care Benefits, which shall be provided at the
time and in the form described in Section 4(a);

 

(C)     upon the first business day following the Release Deadline, full vesting
of any outstanding RSUs (including PSUs converted into RSUs in connection with
the Change in Control) or other service-based equity or equity-based awards;

 

(D)     for any outstanding performance periods, any PSUs or other
performance-based awards shall be (A) vested based on actual performance over
the applicable performance period without regard to any applicable service
vesting condition, and (B) (i) if such award is a short term deferral (within
the meaning of Section 409A of the Code), then settled no earlier than the first
business day following the Release Deadline and no later than the end of the
applicable short term deferral period or (ii) if such award constitutes deferred
compensation (within the meaning of Section 409A of the Code), then settled at
the time and in the form specified in the applicable award agreement, unless
otherwise specified in an individual award agreement with respect to (i) an
annual performance-based award granted after 2019 or (ii) a special one-time
performance-based award; and

 

(E)     a pro rata portion of Executive’s Target Bonus for the year in which the
termination of employment occurs, based on the portion of such year the
Executive was employed hereunder, which shall be paid on first regularly
scheduled payday following the Release Deadline.

 

 

 
12

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing provisions of this Section 5(b), in the event that
the Executive is a Specified Employee, amounts and benefits that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under this Section 5 (other than the Accrued
Obligations) during the six-month period immediately following the Date of
Termination shall instead be paid, with Interest, on the 409A Payment Date.  For
the avoidance of doubt, the parties hereto acknowledge that the payments and
benefits described in this Section 5 are intended, to the fullest extent
possible, to be exempt from the operation of Section 409A of the Code and not
“deferred compensation” within the meaning of Section 409A.

 

6.            Non-exclusivity of Rights.  Except as specifically provided,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and for which the Executive qualifies
pursuant to its terms, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies.  Amounts that are vested benefits or
that the Executive is otherwise entitled to receive pursuant to the terms of any
plan, program, policy or practice of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program, policy or
practice or contract or agreement except as explicitly modified by this
Agreement.

 

7.            No Mitigation.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced or otherwise subject to offset in any
manner, regardless of whether the Executive obtains other employment.

 

 

8.

  Restrictive Covenants. 

 

(a)     Confidential Information.  During the Employment Period and thereafter,
the Executive shall keep secret and retain in the strictest confidence, and
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, including without
limitation, any data, information, ideas, knowledge and papers pertaining to the
customers, prospective customers, prospective products or business methods of
the Company, including without limitation the business methods, plans and
procedures of the Company, that shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
that shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement). 
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process after reasonable advance written notice to
the Company, use, communicate or divulge any such information, knowledge or
data, directly or indirectly, to anyone other than the Company and those
designated by it.  Nothing contained in this Agreement shall prohibit the
Executive from disclosing or using information (i) which is now known by or
hereafter becomes available to the general public (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement);
(ii) which became known to the Executive from a source other than Company, or
any of its subsidiaries or affiliates, other than as a result of a breach (known
or which should have been known to the Executive) by such source of an
obligation of confidentiality owed by it to Company, or any of its subsidiaries
or affiliates (but not if such information was known by the Executive at such
time of disclosure or use to be confidential); (iii) in connection with the
proper performance of his duties hereunder, (iv) which is otherwise legally
required (but only if the Executive gives reasonable advance notice to the
Company of such disclosure obligation to the extent legally permitted, and
cooperates with the Company (at the Company’s expense), if requested, in
resisting such disclosure) or (v) which is reasonably appropriate in connection
with a litigation or arbitration related to this Agreement or any award
agreement contemplated hereby.

 

 

 
13

--------------------------------------------------------------------------------

 

 

(b)     Non-competition. During the period commencing on the Effective Date and
ending six months after the Date of Termination, the Executive shall not engage
in, have an interest in, or otherwise be employed by or, as an owner, operator,
partner, member, manager, employee, officer, director, consultant, advisor,
lender, or representative, associate with, or permit his name to be used in
connection with the activities of, any business or organization engaged in the
ownership, development, management, leasing, expansion or acquisition of indoor
or outdoor shopping centers or malls (the “Business”) that, (i) if such business
or organization is a public company, has a market capitalization of greater than
$1 billion or, (ii) if such business or organization is a private company, has
assets which may be reasonably valued of more than $1 billion, in (x) North
America or (y) any country outside of North America in which the Company or any
of its affiliates is engaged in the ownership, development, management, leasing,
expansion or acquisition of indoor or outdoor shopping centers or malls, or has
indicated an intent to do so or interest in doing so as evidenced by a written
plan or proposal prepared by or presented to senior management of the Company
prior to the Date of Termination; other than for or on behalf of, or at the
request of, the Company or any affiliate; provided, that passive ownership of
less than two percent (2%) of the outstanding stock of any publicly traded
corporation (or private company through an investment in a hedge fund or private
equity fund, or similar vehicle) shall not be deemed to be a violation of this
Section 8(b) solely by reason thereof.  Notwithstanding the foregoing, the
provisions of this Section 8(b) shall not be violated by the Executive being
employed by, associating with or otherwise providing services to a subsidiary,
division or unit of any entity where such entity has a subsidiary, division or
unit (other than the subsidiary, division or unit with which the Executive is
employed, associated with or otherwise provides services to) which is engaged in
the Business so long as the Executive does not provide services or advice, with
or without specific compensation, to the subsidiary, division or unit engaged in
the Business.

 

(c)     Non-solicitation of Employees.  During the period commencing on the
Effective Date and ending on the first anniversary of the Date of Termination
(the “Covenant Period”), the Executive shall not, directly or indirectly,
(i) induce or attempt to induce any employee of the Company to leave the employ
of the Company or in any way interfere with the relationship between the
Company, on the one hand, and any employee thereof, on the other hand, (ii) hire
any person who was an employee of the Company until six (6) months after such
individual’s employment relationship with the Company has been terminated or
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with the Company, or in
any way knowingly interfere with the relationship between any such customer,
supplier, licensee or business relation, on the one hand, and the Company, on
the other hand; provided, that solicitations incidental to general advertising
or other general solicitations in the ordinary course not specifically targeted
at such persons and employment of any person not otherwise solicited in
violation hereof shall not be considered a violation of this Section 8(c). The
Executive shall not be in violation of this Section 8(c) solely by providing a
reference for a former employee of the Company.

 

 

 
14

--------------------------------------------------------------------------------

 

 

(d)     Non-Disparagement. The Executive agrees not to make any public
disparaging, negative, or defamatory comments about the Company including the
Company’s business, its directors, officers, employees, parents, subsidiaries,
partners, affiliates, operating divisions, representatives or agents, or any of
them, whether written, oral, or electronic.  In particular, the Executive agrees
to make no public statements including, but not limited to, press releases,
statements to journalists, employees, prospective employers, interviews,
editorials, commentaries, or speeches, that disparage or may disparage the
Company’s business, are critical of the Company or its business, or would cast
the Company or its business in a negative light.  In addition to the
confidentiality requirements set forth in this Agreement and those imposed by
law, the Executive further agrees not to provide any third party, directly or
indirectly, with any documents, papers, recordings, e-mail, internet postings,
or other written or recorded communications referring or relating the Company’s
business, that would support, directly or indirectly, any disparaging, negative
or defamatory statement, whether written or oral. This Section 8(d) shall not be
violated by (i) responding publicly to incorrect, disparaging, or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statements or (ii) making any truthful statement to the extent
(y) reasonably necessary in connection with any litigation, arbitration, or
mediation or (z) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the person to disclose or make accessible such
information.  The Company agrees not to make any public statement which is
disparaging or defamatory about the Executive, whether written, oral, or
electronic.  The Company’s obligations under the preceding sentence shall be
limited to communications by its senior corporate executives having the rank of
Senior Vice President or above and any member of the Board (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this Section 8(d) by the Company.

 

(e)     Prior Notice Required.  The Executive hereby agrees that, prior to
accepting employment with any other person or entity during the Covenant Period,
the Executive will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.

 

(f)     Return of Company Property/Passwords.  The Executive hereby expressly
covenants and agrees that following termination of the Executive’s employment
with the Company for any reason or at any time upon the Company’s written
request, the Executive will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, beepers, laptop computers, cell phones and all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its personnel or affairs.  Notwithstanding the
foregoing, the Executive shall be permitted to retain his rolodex (or similar
list of personal contacts), compensation-related data, information needed for
tax purposes and other personal items.

 

 
15

--------------------------------------------------------------------------------

 

 

(g)         Executive Covenants Generally.

 

(i)     The Executive’s covenants as set forth in this Section 8 are from time
to time referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

 

(ii)     The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Executive nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his education,
skills and ability), the Executive does not believe would prevent his from
otherwise earning a living.  The Executive has carefully considered the nature
and extent of the restrictions placed upon him by this Section 8, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Executive.

 

(h)        Enforcement.  Because the Executive’s services are unique and because
the Executive has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Section 8.  Therefore, in the event of a breach or threatened breach of this
Section 8, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security) or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals or other benefits derived from or received as a result of any
transactions constituting a breach of the covenants contained herein, if and
when final judgment of a court of competent jurisdiction is so entered against
the Executive.

 

(i)        Interpretation.  For purposes of this Section 8, references to “the
Company” shall mean the Company as hereinbefore defined and any of its
controlled affiliated companies.

 

 

 
16

--------------------------------------------------------------------------------

 

 

 

9.

  280G Protection.

 

(a)     Notwithstanding anything to the contrary in this Agreement, in the event
that the Executive shall become entitled to payment and/or benefits provided by
this Agreement or any other amounts in the “nature of compensation” (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company, by any person whose actions result in a change of
ownership or effective control covered by Section 280G(b)(2) of the Code or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control (collectively the “Company Payments”), and such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) the Company shall pay to the Executive the greater of the
following, whichever gives the Executive the highest net after-tax amount (after
taking into account federal, state, local and social security taxes at the
maximum marginal rates) (x) the Company Payments or (y) one dollar less than the
amount of the Company Payments that would subject the Executive to the Excise
Tax. In the event that the Company Payments are required to be reduced pursuant
to the foregoing sentence, then the Company Payments shall be reduced as
mutually agreed between the Company and the Executive or, in the event the
parties cannot agree, in the following order (1) any lump sum severance based on
Base Salary or Annual Bonus, (2) any other cash amounts payable to the
Executive, (3) any benefits valued as parachute payments; (4) acceleration of
vesting of any securities in respect of performance-based awards; and (5)
acceleration of vesting of any securities in respect of time-based awards.

 

(b)     For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Code Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or such other nationally
recognized public accounting firm reasonably selected by the Company (it being
acknowledged that the selection of a “Big Four” accounting firm shall be deemed
reasonable) (the “Accountants”) such Company Payments (in whole or in part)
either expressly do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the “base amount” or are otherwise not
subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants. All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and the Executive at such
time as it is requested by the Company or the Executive. If the Accountants
determine that payments under this Agreement and/or any award agreement between
the Company and the Executive must be reduced pursuant to this paragraph, they
shall furnish the Executive with a written opinion or memoranda to such effect.
The determination of the Accountants shall be final and binding upon the Company
and the Executive.

 

(c)     In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Executive, but the Executive shall control any other issues. In the event the
issues are interrelated, the Executive and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue, but if the parties
cannot agree the Executive shall make the final determination with regard to the
issues. In the event of any conference with any taxing authority regarding the
Excise Tax or associated income taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive’s representative shall cooperate with the Company and its
representative.

 

 

 
17

--------------------------------------------------------------------------------

 

 

 

10.

  Successors. 

 

(a)     This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.  As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

 

 

11.

  Miscellaneous.

 

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, without reference to principles of conflict of
laws.  Venue for a dispute in respect of this Agreement shall be the federal
courts located in Columbus, Ohio.  The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect.  This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.  This
Agreement shall supersede and replace any other agreement between the parties
with respect to the subject matter hereof in effect immediately prior to the
execution of this Agreement, including without limitation the Prior Agreement,
and the Executive shall not be entitled to any severance pay or benefits under
any other severance plan, program or policy of the Company and the affiliated
companies. Notwithstanding anything to the contrary contained in this Agreement,
the Prior Agreement or otherwise, none of the execution of this Agreement, the
consummation of the events contemplated by this Agreement, nor any other event,
action or occurrence prior to the Effective Date shall constitute Good Reason or
a termination without Cause or any other termination of employment for purposes
of this Agreement, the Prior Agreement or any other agreement.

 

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the

Executive:

At the most recent address on file at the Company.

 

 

If to the

Company:

Washington Prime Group Inc.

180 East Broad Street

Columbus, Ohio 43215

   

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(d)     The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)     The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)     Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

 

(g)     This Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code.  The
Company and the Executive mutually intend to structure the payments and benefits
described in this Agreement, and the Executive’s other compensation, to be
exempt from or to comply with the requirements of Section 409A of the Code to
the fullest extent applicable.  Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code.  In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement.  If the Executive dies following
the Date of Termination and prior to the payment of any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s death.

 

 

 
19

--------------------------------------------------------------------------------

 

 

All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits the Company is obligated to pay or provide
in any given calendar year shall not affect the in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date). 
Prior to a Change in Control, but within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Executive, modify this Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Executive, in order
to cause the provisions of this Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Executive pursuant to Section 409A of the Code. For purposes of this
Agreement, the term “Section 409A of the Code” shall include the implementing
regulations thereunder.

 

12.     Clawback.  All payments made to the Executive pursuant to this Agreement
shall be subject to clawback by the Company to the extent required by applicable
law or the policies of the Company as in effect from time to time.

 

 

 
20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

KERIC M. KNERR

 

 

 

/s/ Keric M. Knerr

 

 

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name: Robert P. Demchak

 

 

Title: Executive Vice President, General

          Counsel and Corporate Secretary

 

 

 
21

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

2017 Grants

 

The 2017 RSU Grant shall be $300,000 in grant-date fair value and shall vest in
three equal annual installments.

 

The target value of the 2017 PSU Grant shall be $300,000 and shall include the
following terms:

 

●

PSUs tied to a three-year prospective TSR relative to the Company’s retail REIT
peer group.

 

●

Payout Schedule:

 

 

WPG 3-Year TSR %-ile Rank

Earned Share Units

(% of Target)

< 30th Percentile

0%

30th Percentile

25%

40th Percentile

50%

50th Percentile

75%

60th Percentile

100%

70th Percentile

125%

80th Percentile

150%

Number of earned share units is linearly interpolated for performance between
levels.

 

●

Payouts limited to 100% of target if absolute TSR is negative.

 

 

 
22

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of General Release and Waiver

 

This General Release and Waiver (this “Release”) is entered into effective as of
_________________, 20__, by Keric M. Knerr (the “Executive”) in favor of
Washington Prime Group Inc. (the “Company”). Reference is made to the Employment
Agreement between the Executive and the Company dated as of January 31, 2017, as
may be amended from time to time (the “Employment Agreement”). Defined terms
used herein but not defined herein shall have the meanings set forth thereto in
the Employment Agreement.

 

1.         Confirmation of Termination.  The Executive’s employment with the
Company is terminated as of the Date of Termination as defined in the Employment
Agreement.

 

2.         Resignation.  Effective as of the Date of Termination, the Executive
hereby resigns as an officer and, if applicable, director of the Company and any
of its affiliates and subsidiaries, as well as from any such positions held with
any other entities at the direction or request of the Company or any of its
affiliates.  The Executive agrees to promptly execute and deliver such other
documents as the Company shall reasonably request to evidence such
resignations.  In addition, the Executive hereby agrees and acknowledges that
the Date of Termination shall be date of his termination from all other offices,
positions, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company or any of its affiliates and subsidiaries.

 

3.         Termination Benefits.  Assuming that the Executive executes this
Release and does not revoke it within the time specified in Section 10 below,
then, subject to Section 9 below, the Executive will be entitled to the payments
and benefits (subject to taxes and all applicable withholding requirements)
payable pursuant to the Employment Agreement and the distribution with respect
to the equity awards distributable pursuant to the Employment Agreement
(collectively, the “Termination Benefits”).  Notwithstanding anything herein to
the contrary, the Accrued Obligations (as defined in the Employment Agreement)
shall not be subject to Executive’s execution of this Release.  The Executive
acknowledges and agrees that the Termination Benefits exceed any payment,
benefit, or other thing of value to which the Executive might otherwise be
entitled under any policy, plan or procedure of the Company and/or any agreement
between the Executive and the Company.

 

 

 


--------------------------------------------------------------------------------

 

 

4.         General Release and Waiver.  In consideration of the Termination
Benefits, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
affiliates and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its affiliates or, in their individual capacities
(collectively, the “Releasees” and each a “Releasee”) from any and all claims,
known or unknown, which the Releasors have or may have against any Releasee
arising on or prior to the date of this Release and any and all liability which
any such Releasee may have to the Executive, whether denominated claims,
demands, causes of action, obligations, damages or liabilities arising from any
and all bases, however denominated, including but not limited to (a) any claim
under the Age Discrimination in Employment Act of 1967 (including, without
limitation, the Older Workers Benefit Protection Act), the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Section 1981 of the Civil
Rights Act of 1866, the Equal Pay Act, the Immigration Reform and Control Act of
1986, the Employee Retirement Income Security Act of 1974, (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company, subject to the terms and conditions of such plan and applicable law),
the Sarbanes-Oxley Act of 2002, all as amended; (b) any claims under any state
statutory or decisional law pertaining to wage payment, wrongful discharge,
discrimination, retaliation, breach of contract, breach of public policy,
misrepresentation, fraud or defamation, (c) any and all claims under the Indiana
Civil Rights Act and the Indiana wage payment provisions, each as amended; (d)
any claim under any other Federal, state, or local law and any workers’
compensation or disability claims under any such laws; and (e) any claim for
attorneys’ fees, costs, disbursements and/or the like.  This Release includes,
without limitation, (i) any and all claims arising from or relating to the
Executive’s employment relationship with Company and his service relationship as
an officer or director of the Company, or as a result of the termination of such
relationships and (ii) any and all matters, transactions or things occurring
prior to the Employee’s execution of this Release.  The Executive further agrees
that the Executive will not file or permit to be filed on the Executive’s behalf
any such claim.  Notwithstanding the preceding sentence or any other provision
of this Release, this Release is not intended to interfere with the Executive’s
right to file a charge with the Equal Employment Opportunity Commission (“EEOC”)
in connection with any claim he believes he may have against any Releasee. 
However, by executing this Release, the Executive hereby waives the right to
recover in any proceeding the Executive may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission on the Executive’s behalf.  This Release is for any
relief, no matter how denominated, including, but not limited to, injunctive
relief, wages, back pay, front pay, compensatory damages, or punitive damages. 
This Release shall not apply to (i) the Company’s obligations pursuant to the
Employment Agreement; (ii) the Executive’s rights to indemnification from the
Company or rights to be covered under any applicable insurance policy with
respect to any liability the Executive incurred or might incur as an employee,
officer or director of the Company; or (iii) any right the Executive may have to
obtain contribution as permitted by law in the event of entry of judgment
against the Executive as a result of any act or failure to act for which the
Executive, on the one hand, and Company or any other Releasee, on the other
hand, are jointly liable.

 

5.         Continuing Covenants.  The Executive acknowledges and agrees that he
remains subject to the provisions of Section 8 (Restrictive Covenants) of the
Employment Agreement which shall remain in full force and effect for the periods
set forth therein.

 

 

 
24

--------------------------------------------------------------------------------

 

 

6.         No Admission; No Claims; No Knowledge of Illegal Action.  This
Release does not constitute an admission of liability or wrongdoing of any kind
by the Company or any other Releasee.  This Release is not intended, and shall
not be construed, as an admission that any Releasee has violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against any Releasor. The
Executive confirms that no claim, charge or complaint against the Company or any
other Releasee brought by him exists before any federal, state, or local court
or administrative agency. The Executive represents and warrants that he has no
knowledge of any undisclosed improper or illegal actions or omissions by the
Company, nor does he know of any undisclosed basis on which any third party or
governmental entity could reasonably assert such a claim.  This expressly
includes any and all conduct that potentially could give rise to claims under
the Sarbanes-Oxley Act of 2002.

 

7.         Heirs and Assigns.  The terms of this Release shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.

 

8.        Miscellaneous.  This Release will be construed and enforced in
accordance with the laws of the State of Indiana without regard to the
principles of conflicts of law.  If any provision of this Release is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible.  The parties acknowledge and agree
that, except as otherwise set forth herein, this Release constitutes the
complete understanding between the parties with regard to the matters set forth
herein and, except as otherwise set forth herein, supersede any and all
agreements, understandings, and discussions, whether written or oral, between
the parties.  No other promises or agreements are binding unless in writing and
signed by each of the parties after the Release Effective Date (as defined
below).  Should any provision of this Release require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Release shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 

9.         Additional Acknowledgments, Covenants and Agreements by Executive.
Executive further acknowledges, covenants, and agrees that:

 

a.     Executive has received all compensation and benefits Executive was or
will be entitled to by virtue of Executive’s employment with the Company;

 

b.     Executive has been encouraged to seek legal counsel before signing this
Release, Executive was given 21 days within which to consider this Release
before Executive signed it, and in executing this Release, Executive does not
rely upon and has not relied upon any representation or statement with regard to
the subject matter, basis or effect of this Release, other than those
specifically stated in this Release;     

 

c.     Executive has returned or will immediately return to the Company all
keys, files, records, documents, information, data, equipment, lists, computer
programs and/or data, property, materials, or other items relating in any way to
the business and/or operations of the Company;

 

d.     Executive shall not defame, or otherwise disparage, the Company or any of
its present or former partners, officers, directors, shareholders, agents,
independent contractors, employees, representatives, or attorneys, in their
representative as well as their individual capacities, or any of the Company’s
parents, subsidiaries, affiliates, predecessors, successors or assigns;

 

 

 
25

--------------------------------------------------------------------------------

 

 

e.     Executive has read and understands this Release, and that Executive
executes it voluntarily and of Executive’s own free will; and

 

f.     Executive’s execution of this Release is in consideration of something of
value to which Executive would not otherwise be entitled.

 

10.       Effective Time of Release.  This Release shall not become effective
until it has been fully executed by both parties, but no earlier than the eighth
(8th) day after Executive signs it. During the seven-day period immediately
following the date of Executive’s execution of this Release, Executive shall be
entitled to revoke it by putting the revocation in writing and delivering to the
Company, by hand delivery or certified mail, return receipt requested, within
seven (7) calendar days of the date on which Executive signs the Release. If
Executive delivers the revocation by mail, it must be postmarked within seven
(7) calendar days of the date Executive executes the Release. If this release is
not revoked during such seven (7) calendar day period, then such seventh day
shall be the effective day of the Release (the “Release Effective Date”). If the
last day of the Revocation Period falls on a Saturday, Sunday or holiday, the
last day of the Revocation Period will be deemed to be the next business day. If
the Executive does not execute this Release or exercises his right to revoke
hereunder, he shall forfeit his right to receive any of the Termination
Benefits, and to the extent such Termination Benefits have already been
provided, the Executive agrees that he will immediately reimburse the Company
for the amounts of such payment.

 

                 IN WITNESS WHEREOF, the Executive has duly executed this
Release as of the date first set forth above.

 

 

 

EXECUTIVE:

 

 

 

 

   

 

 

 

Name:   Keric M. Knerr

 

 

26